DEBT on note for 55 dollars. Plea, nil debet. Before plea pleaded, the parties were together, disputing about the axnount due on said note. It was fixed at 40 dollars; that sum was paid, and two witnesses called to the fact that the suit commenced on the note was settled, and to be dismissed at plaintiff’s cost. Chitty says, in his work on pleading, vol. 1, p. 481, speaking of the general issue in debt on simple contract: “ The language of this plea puts in issue the existence of the debt at the time of pleading; and consequently any matter might be given in evidence under such plea, which showed that nothing was due at that time, as payment,” &c.
The fact that the parties, in a dispute about the payment of this note, agreed on 40 dollars as the sum to be paid on it, we take as evidence that the balance of the sum specified in the note had been previously paid. It is not, therefore, the payment of a less sum in discharge of a greater.
The judgment is reversed, with costs. Cause remanded, &c.